Order entered January 2, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00740-CV

                          ROSALYNN R. COLEMAN, Appellant

                                             V.

                PATRICK CALVANO, OAK PARK EQUITIES, L.P., and
                    DOMINION REALTY ADVISORS, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06496-D

                                         ORDER
       On December 23, 2013, appellant filed “Appallant’s [sic] Objection to Appeals Court

Ruling” in which she objected to this Court’s denial of her motion for rehearing. Appellant’s

objection is OVERRULED.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE